          Case 1:18-cv-01822-APM Document 61 Filed 08/25/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 GUSTAVO GARCIA,
                        Plaintiff,
                v.                                        Civil Action No. 18-1822 (APM)
 ANTONY BLINKEN, Secretary,
 United States Department of State, et al.,
                        Defendants.

                                JOINT STATUS REPORT

        The parties respectfully submit this joint status report pursuant to the Court’s order dated

May 27, 2021. That same order granted the parties’ joint request to refer this case to mediation.

As part of the mediation, the parties participated in a settlement conference before Magistrate

Judge G. Michael Harvey on August 4, 2021, and Judge Harvey continues to actively mediate this

case.

        Settlement discussions are ongoing and have been productive. Most recently, Plaintiff

conveyed (through Judge Harvey’s chambers) a revised demand to Defendants on August 16,

2021. Defendants are considering that demand and conferring with relevant authorities.

        The parties believe that they would benefit from additional time to further engage in

settlement discussions. Accordingly, the parties respectfully request that the case remain referred

to Judge Harvey and that the Court order the parties to file another joint status report in 30 days,

on or before September 24, 2021. If the parties reach a settlement before that date, they will

promptly notify the Court.
        Case 1:18-cv-01822-APM Document 61 Filed 08/25/21 Page 2 of 2




Respectfully submitted,

  /s/ Kelly B. McClanahan                   CHANNING D. PHILLIPS, D.C. Bar #415793
Kelly B. McClanahan, D.C. Bar #984704       Acting United States Attorney
National Security Counselors
                                            BRIAN P. HUDAK
4702 Levada Terrace
                                            Acting Chief, Civil Division
Rockville, Maryland 20853
Telephone: 301-728-5908                     By:    /s/ Johnny Walker
Facsimile: 240-681-2189                     JOHNNY H. WALKER, D.C. Bar #991325
Kel@NationalSecurityLaw.org                 Assistant United States Attorney
Counsel for Plaintiff                       555 4th Street, N.W.
                                            Washington, District of Columbia 20530
                                            Telephone: 202 252 2575
                                            johnny.walker@usdoj.gov
                                            Counsel for Defendants


Dated: August 25, 2021
       Washington, D.C.




                                        2
